       Case: 1:20-cv-03159 Document #: 34 Filed: 11/04/20 Page 1 of 1 PageID #:176
          Case: 20-3157     Document: 1-3         Filed: 11/04/2020   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 November 4, 2020


 To:         Thomas G. Bruton
             Clerk of Court

 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 20-3157

                    Caption:
                    PODIATRY IN MOTION, INC., on behalf of Plaintiff and the class
                    members defined herein,
                    Plaintiff - Appellant

                    v.

                    INTERVIEWING SERVICE OF AMERICAN, LLC and JOHN DOES,
                    Defendants - Appellees


                    District Court No: 1:20-cv-03159
                    District Judge Ronald A. Guzman
                    Clerk/Agency Rep Thomas G. Bruton

                    Date NOA filed in District Court: 11/03/2020


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)
